Citation Nr: 0834306	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decisional letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

The veteran's application for education benefits, pertaining 
to his October 2003 through April 2004 apprenticeship with 
the North Carolina Department of Corrections, was first 
received by VA on May 18, 2005, and the enrollment 
certification was received no earlier than November 28, 2005.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under 38 U.S.C.A. Chapter 30, for the 
period of October 2003 to April 2004, have not been met. 38 
U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. §§ 21.1029(b); 
21.7131(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's application for education benefits was 
submitted via the internet on May 18, 2005.  The receipt date 
of the VA Form 22-1999 Enrollment Certification is unclear, 
but the training specialist signing the certificate did so on 
November 28, 2005, so it was clearly not received prior to 
that date.  The records indicate that the veteran was an 
apprentice with the North Carolina Department of Corrections 
from October 2003 through April 2004.

In a July 2006 letter, the RO informed the veteran that VA 
was unable to pay educational benefits prior to one year 
before the date of his application for educational assistance 
benefits.

The veteran has indicated that he provided the requisite 
information to the training coordinator at the North Carolina 
Department of Corrections in a timely manner, but that it was 
not filed with VA on time.  See August 2006 notice of 
disagreement and February 2007 VA Form 9.  He contends that 
he should not be penalized for something that was not within 
his control.  Id.  

The commencing date of an award for educational assistance 
benefits is the latest of the following: 1) the date of 
certification by the educational institution; 2) one year 
before the date of the claim; or 3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later. 
38 C.F.R. § 21.4131(a). The date of claim is the date on 
which a claim is filed with VA. 38 C.F.R. § 21.1029(b).

As indicated above, the effective date is the latest date 
among several delimiting factors, one of which is the date of 
certification.  In this case, the date of receipt of the 
veteran's VA Form 22-1999 Enrollment Certification is 
unclear, but the training specialist signing the certificate 
did so on November 28, 2005.  The Board will deem November 
28, 2005, the date of certification by the educational 
institution.  While the date of application and the effective 
date of the approval of coursework may be earlier than 
November 28, 2005, (it appears that the application was filed 
electronically on May 18, 2005), it is undisputed that the 
veteran's Enrollment Certification is signed by the 
certifying institution on November 28, 2005.  Pursuant to the 
governing regulations, payment can begin no earlier than that 
date.  38 C.F.R. § 21.4131(a).

The Board notes that the veteran does not dispute the fact 
that his complete application for benefits for this program 
was not filed in a timely fashion. Unfortunately, there is no 
VA educational statutory or regulatory provision that 
provides an exception to meeting the filing requirements 
applicable to this case. As there is no legal basis upon 
which to award chapter 30 education benefits prior to 
November 28, 2005, the veteran's appeal must be denied. 
Sabonis v. Brown, 
6 Vet. App. 426 (1994). The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).




ORDER

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


